           Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA

BRANDON SAMPLE, ESQ,                      )

and                                       )

BRANDON SAMPLE PLC.                       )

      Plaintiffs,                         )          No.    20-2959

v.                                        )

FEDERAL BUREAU OF PRISONS.                )

      Defendant.                          )

                             ORIGINAL COMPLAINT

                                   I. Introduction

1.    Brandon Sample, Esq. (“Sample”) is a licensed attorney in Vermont who

practices in federal courts around the United States through his law firm, Brandon

Sample PLC (“Sample Law Firm”). The Sample Law Firm focuses on providing legal

services to persons charged with federal crimes and the civil rights of prisoners.

2.    Since at least January 2017, the Sample Law Firm has disseminated a

newsletter (“Sample Newsletter”) to federal prisoners with information about recent

court decisions, pending and enacted legislation, federal prison matters, and other

sundry topics of interest to federal prisoners. The newsletter is received by federal

prisoners via the Trust Fund Limited Inmate Communicate System (“TRULINCS”).

3.    On October 12, 2020, over 6,700 federal inmates who subscribe to the Sample

Newsletter were sent information about a preliminary injunction issued in Scholl, et

al., v. Mnuchin, et al., No. 4:20-cv-05309-PJH (N.D. Cal.) concerning the payment of



Original Complaint                                                               Page 1
           Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 2 of 10




$1,200 in CARES Act stimulus to prisoners. The Scholl injunction barred the

federal government “from withholding benefits pursuant to 26 U.S.C. § 6428 from

plaintiffs or any class member on the sole basis of their incarcerated status.” Scholl,

et al., v. Mnuchin, et al., No. 4:20-cv-05309-PJH (N.D. Cal.). On October 14, 2020,

the Scholl court issued a permanent injunction with the same relief.

4.    On October 15, 2020, the Federal Bureau of Prisons (“BOP”) in response to

the October 12, 2020 Sample Newsletter imposed a BOP systemwide block on the

email address news@brandonsample.com, the email address used to disseminate

the Sample Newsletter.

5.    Sample and the Sample Law Firm though this lawsuit challenge the block of

news@brandonsample.com—and derivatively the Sample Newsletter—as violative

of the First Amendment of the U.S. Constitution.

                                     II. Parties

6.    Plaintiff Brandon Sample, Esq., is a licensed attorney in Vermont. His

mailing address is P.O. BOX 250, Rutland, VT 05702.

7.    Plaintiff Brandon Sample PLC is a Vermont limited liability company

through which Brandon Sample, Esq. practices. Brandon Sample PLC’s mailing

address is P.O. BOX 250, Rutland, VT 05702.

8.    Defendant Federal Bureau of Prisons is an agency within the U.S.

Department of Justice. The Federal Bureau of Prisons’ mailing address is 320 First

Street N.W., Washington, DC 20534.




Original Complaint                                                               Page 2
           Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 3 of 10




                             III. Jurisdiction & Venue

9.    This Court has jurisdiction over the Plaintiffs’ claims under 28 U.S.C. § 1331.

10.   Venue is proper in the District of Columbia as the BOP’s decision to block the

email address news@brandonsample.com originated from the BOP’s headquarters

in Washington, DC and affects all of the BOP’s institutions throughout the United

States.

                              IV. Statement of Facts

11.   Sample and the Sample Law Firm provide legal services to persons charged

with federal crimes and assists prisoners in vindicating their constitutional and

statutory rights.

12.   Since at least January 2017, the Sample Law Firm has disseminated a

newsletter to federal prisoners with information about recent court decisions,

pending and enacted legislation, federal prison matters, and other sundry topics of

interest to federal prisoners. The newsletter is received by federal prisoners via

TRULINCS, a limited e-mail communication system that most federal prisoners are

authorized to use. The newsletter is sent from the email address

“news@brandonsample.com.”

13.   Federal prisoners subscribe to the Sample Newsletter by submitting a

contact request to news@brandonsample.com via TRULINCS. This results in an

automated e-mail being sent to news@brandonsample.com with a code that Sample

Law Firm staff must enter at https://corrlinks.com to establish communication with

the prisoner.




Original Complaint                                                               Page 3
           Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 4 of 10




14.   BOP Program Statement 4500.12, Trust Fund Deposit Manual, (“TRULINCS

policy”) governs the BOP’s administration of TRULINCS.

15.   According to the TRULINCS policy, the BOP may reject e-mail messages sent

to a prisoner if the e-mail is “detrimental to the security, good order, or discipline of

the institution, or a threat to the public and staff, or it might facilitate criminal

activity.” When a specific e-mail is rejected, the sender is notified of the rejection

and given the opportunity to file an appeal with the Warden.

16.   In addition, the TRULINCS policy allows the BOP to block e-mail addresses

throughout the BOP. Per the TRULINCS policy:

      ■       Bureau-wide Block. Request for Bureau-wide blocks should be
      routed to the Central Office Intelligence Section for approval. If
      approved, these blocks will be placed by Central Office TRULINCS
      staff. These requests can be for a specific email address or an entire
      domain.

17.   Once an email address has been blocked, the sender may no longer use that

e-mail address to communicate with federal prisoners.

18.   If the BOP subsequently decides to remove a block on an e-mail address, all

of the contacts previously associated with the blocked e-mail address are no longer

connected. Thus, if the BOP were to voluntarily remove the block on

news@brandonsample.com, the previous 6,700 plus subscribers to that e-mail

address would no longer be subscribed.

19.   Although the BOP has the technical ability to re-associate prisoner contacts

with a previously blocked e-mail address, BOP will not restore the status quo before

an e-mail block was instituted if a block is later removed. Instead, BOP requires




Original Complaint                                                                  Page 4
           Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 5 of 10




members of the public to rebuild their contact list, from zero. In other words, 6,700

plus individual contact requests would have to be sent by prisoners and approved by

Sample Law Firm staff for the status quo ante to be restored.

20.   On October 12, 2020, a Sample Newsletter was sent to all of the Sample

Newsletter subscribers from news@brandonsample.com stating:

      Everyone:

      I wanted to send everyone more information about the $1,200 stimulus
      payments. As previously indicated, a court has held that prisoners are
      entitled to these payments too. According to the law firm that started
      this litigation, the IRS requires prisoners to submit a written claim
      form for the payment, though. I have put up a short article on my
      website with information about this, along with the claim form. The
      text of the article is below. Your family members can access it here:
      https://sentencing.net/prison-conditions/stimulus-check-for-prisoners
      If you have not received your $1,200 stimulus payment, I hope you do
      and that this information proves useful to you.

      Sincerely,

      Brandon Sample, Esq.

      A federal judge has issued a preliminary injunction that requires the
      IRS pay $1,200 in stimulus to prisoners, holding that prisoners are
      eligible for CARES Act stimulus payments. However, prisoners must
      act fast in order to claim their stimulus payment. The IRS requires the
      submission of a form, postmarked no later than October 30, 2020, to
      receive the payment. I have uploaded the form and an example of how
      it might be completed here:

      Form that prisoners must use to request the payment:
      https://sentencing.net/wp-
      content/uploads/2020/10/EIP.Prisoner.Claim_.Form_.pdf

      Example of how the form should be filled out:
      https://sentencing.net/wp-
      content/uploads/2020/10/Stimulus.Prisoner.Example.pdf




Original Complaint                                                               Page 5
          Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 6 of 10




      Rumor is the IRS is rejecting online claim submissions by family
      members of prisoners. So if you want to get the stimulus payment on
      your books, you need to fill out the form and mail it to the IRS ASAP. I
      highly recommend that you send the form certified mail so you can
      track when it was sent. The example completed form encourages the
      prisoner to list the address of the prison where they are incarcerated.
      But for BOP prisoners that might not be the right way to do it since
      payments to prisoners are sent to the BOP's lockbox. I do not know for
      sure how BOP is going to handle stimulus payments that are sent to
      the institution. I encourage you to check with your institution for
      clarification on whether to list the Lockbox address (Inmate Name and
      Reg #, Post Office Box 474701, Des Moines, Iowa 50947-0001) or the
      institution address on the Form.

      The address where the form must be sent to is below. Again if you are
      listing Des Moines, IA as the address then you would probably use the
      Kansas City address, but make sure to check with your institution.

      If you live in….And you ARE NOT enclosing a payment use this
      address
      Alabama, Arkansas, Delaware, Georgia, Indiana, Iowa, Kentucky,
      Maine, Massachusetts, Missouri, New Hampshire, New Jersey, New
      York, North Carolina, Oklahoma, South Carolina, Tennessee,
      Vermont, Virginia

      Department of the Treasury
      Internal Revenue Service
      Kansas City, MO 64999-0002

      Arizona, Colorado, Connecticut, District of Columbia, Idaho, Kansas,
      Maryland, Montana, Nebraska, Nevada, New Mexico, North Dakota,
      Oregon, Pennsylvania, Rhode Island, South Dakota, Utah, West
      Virginia, Wyoming

      Department of the Treasury
      Internal Revenue Service
      Ogden, UT 84201-0002

      Florida, Louisiana, Mississippi, Texas
      Department of the Treasury
      Internal Revenue Service
      Austin, TX 73301-0002




Original Complaint                                                               Page 6
           Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 7 of 10




      Alaska, California, Hawaii, Illinois, Michigan, Minnesota, Ohio,
      Washington, Wisconsin

      Department of the Treasury
      Internal Revenue Service Fresno, CA 93888-0002

      Good luck, and I hope you get your stimulus payment!


21.   The content of the October 12, 2020, e-mail related to a preliminary

injunction issued in Scholl, et al., v. Mnuchin, et al., No. 4:20-cv-05309-PJH (N.D.

Cal.) concerning the payment of $1,200 CARES Act stimulus to prisoners. The

Scholl injunction barred the federal government “from withholding benefits

pursuant to 26 U.S.C. § 6428 from plaintiffs or any class member on the sole basis

of their incarcerated status.” Scholl, et al., v. Mnuchin, et al., No. 4:20-cv-05309-

PJH (N.D. Cal.) On October 14, 2020, the Scholl court issued a permanent

injunction with the same relief.

22.   The Internal Revenue Service’s own website contains the following

information concerning the eligibility of prisoners to receive the stimulus payment:




Original Complaint                                                                 Page 7
           Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 8 of 10




The link to the IRS’s website with this information is here:

https://www.irs.gov/newsroom/economic-impact-payment-information-center-topic-

a-eip-eligibility-and-general-information

23.   Prior to the Scholl injunction, the BOP was actively working to prevent

federal prisoners from receiving CARES Act stimulus payments. For example, BOP

returned stimulus payments to the IRS and refused to deposit payments that were

sent to prisoners.

24.   On October 15, 2020, the Sample Law Firm received over 6,700 individual e-

mail notifications from the BOP stating:

      This message informs you that you have been blocked from
      communicating with the above-named federal prisoner because the
      Bureau has determined that such communication is detrimental to the
      security, good order, or discipline of the facility, or might facilitate
      criminal activity. The prisoner with whom you were communicating is
      being informed of this block. You may appeal this block within 15 days
      of the date of this message by submitting a written request to the
      Warden of the prison where the prisoner is located. You should include
      a copy of this notice, an explanation of your appeal request, and any
      additional documents or information you wish to be considered.

                                  V. Count One
                         (Violation of First Amendment)

25.   Paragraphs 1-24 are hereby reincorporated as fully set forth herein.

26.   Sample and the Sample Law Firm have a First Amendment right to

communicate with prisoners via TRULINCS.

27.   The BOP’s decision to block the email address news@brandonsample.com and

derivatively the Sample Newsletter that is sent via that email address, violates the

First Amendment of the U.S. Constitution . There was no legitimate and neutral




Original Complaint                                                               Page 8
           Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 9 of 10




explanation for the e-mail block on news@brandonsample.com. Rather, the block

was intended to censor the content of the information the Sample Newsletter

disseminated about the availability of economic stimulus to prisoners pursuant to

the Scholl injunction.

28.   The block on news@brandonsample.com was also imposed as retaliation for

the Sample Newsletter’s content about the availability of economic stimulus

payments to federal prisoners.

                                 VI. Relief Requested

29.   Sample and the Sample Law Firm seek an injunction directing the BOP to

unblock news@brandonsample.com and to restore all 6,700 plus previously

subscribed inmates to news@brandonsample.com.

30.   Sample and the Sample Law Firm seek a declaratory judgment that the BOP

violated Sample and the Sample Law Firm’s First Amendment rights by blocking

news@brandonsample.com and derivatively, the Sample Newsletter.

31.   Sample and the Sample Law Firm seek their costs, attorney’s fees, and such

other relief the Court may deem just and proper.




Original Complaint                                                            Page 9
          Case 1:20-cv-02959 Document 1 Filed 10/15/20 Page 10 of 10




                                    /s/Brandon Sample
                                    Brandon Sample
                                    E-mail: Brandon@brandonsample.com
                                    Bar ID: TX0144
                                    Brandon Sample PLC
                                    P.O. BOX 250
                                    Rutland, VT 05702
                                    Tel: 802-444-4357
                                    https://brandonsample.com/
                                    https://sentencing.net

                                    Counsel for Brandon Sample, Esq.
                                    and Brandon Sample PLC




Original Complaint                                                      Page 10
